Woods, J.
It is established by the decided weight of testimony that the damage sustained by the Charles Morgan was at least as great as the sum allowed by the district court. The question of *654damage was twice referred to a commissioner in tbe district court, and his report, on which the decree of the district court was founded, appears to have been amply sustained by the evidence.The new evidence introduced in this court on the question of damages does not meet the evidence on which the commissioner based his report. I am of opinion that the damages sustained by the collision were correctly found by the district court. The defense that the insurance companies have paid Stein, the libelant, for the damages sustained by his steam-boat will not hold.
It was decided by the supreme court of the United States, in a case where a schooner was lost by a collision with a propeller, the latter being -in fault, that the fact that the libelants had received satisfaction from the insurers for the schooner destroyed, furnished no ground of defense. The Monticello v. Mollison, 17 How. 152. See, also, Althof v. Wolf, 2 Hilt. 344, and cases there cited.
There must be a decree for libelant for the damages sustained by the colisión, which are found to be §>2,087.27. To this must be added interest from the date of the decree in the district court, to-wit, March 20, 1879, and costs.